Case 1:20-cv-01541-SB Document 32 Filed 09/09/21 Page 1 of 2 PagelD #: 1246

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

MICHAEL AVENATTI,

Plaintiff
Vv.

FOX NEWS NETWORK, LLC,
a Delaware Limited Liability Company;

SEAN HANNITY; LAURA INGRAHAM;

MARIA BARTIROMO,;

HOWARD KURTZ; SHANNON BREAM; :

BRET BAIER; TRISH REGAN;
RAYMOND ARROYO; JON SCOTT;
LELAND VITTERT, and JONATHAN
HUNT,

Defendants

C.A. No. 1:20-cv-01541-SB

PLAINTIFF’S NOTICE OF APPEAL TO THE UNITED STATES
COURT OF APPEALS, THIRD CIRCUIT

Notice is hereby given that Plaintiff Michael Avenatti, by and through his undersigned

counsel, appeals to the United States Court of Appeals for the Third Circuit from this Court’s

Order and memorandum opinion denying Plaintiffs Motion to Remand and sua sponte dismissing

Jonathan Hunt from the case, entered on May 26, 2021 [D.I. 22, 23]; Order and memorandum

opinions granting Defendants’ motion to dismiss, entered on August 13 and 14, 2021 [D.I. 28, 29};

and final order/judgment dismissing the case with prejudice, entered on August 19, 2021 [D.I. 31].

Respectfully submitted,
Case 1:20-cv-01541-SB Document 32 Filed 09/09/21 Page 2 of 2 PagelD #: 1247

/s/ R. Karl Hill

 

SEITZ, VAN OGTROP & GREEN, P.A.

R. KARL HILL (DE2747)

222 Delaware Avenue, Suite 1500
Wilmington, DE 19801

(302) 888-7604
khill@svglaw.com

September 9, 2021

Shawn R. Perez (pro hac to be filed)
LAW OFFICES OF SHAWN R. PEREZ
7121 West Craig Road, #113-38

Las Vegas, NV 89129

(720) 485-3977

Attorneys for Plaintiff Michael Avenatti
